Title: To George Washington from Colonel Thomas Hartley, 13 June 1778
From: Hartley, Thomas
To: Washington, George


                    
                        May it please your Excellency
                        York Town [Pa.] June 13th 1778
                    
                    I inclose you the Proceedings of a Genl Court Martial held Yesterday.
                    You will observe the Sentiments of the Court relating to King and Shockey—the former has much changed his Conduct since the Trial.
                    on account of his Youth and penitent Behavior Several very respectable People petitioned Congress in his Favour. Congress did not chuse to interfere no further than to direct his Execution to be suspendd till Tuesday next.
                    This is sent by Express we hope for an answer by Tuesday noon.
                    I have used every Diligence to equip my Regt but from some Holidays among the Germans we are retarded a few Days—indeed I have to depend chiefly on my own Artificers.
                    By Wednesday next I intend to march—by that Time a Part of the Militia will be ready to furnish the necessary Guards—Lieut. Coll Conner being very sick injures us much—I hope he will be better soon.
                    Lest any Thing should be done relating to the arranging of my Regt before I come to Camp, I inclose you a List of my Officers which I have at present. From the unsettled State of the 16 Regts and other Reasons several good officers have Left the Service.
                    I should Esteem it as a Favour that your Excellency would be pleased not to brigade my Regt before I have the honour of waiting on you; to effect which I shall not loose a moment.
                    I presume those nine Regts that are to be continued, will be put in a Separate Line that we may be known as such in the army & to Congress, so that we may receive the advantage of it.
                    I dare say the most of the Gentlemen of the 9 Regts would wish to be brigaded & in a Division together I trust they would distinguish themselves but as at present they are lost, unacknowledged by any State, a very small Share of Fame will ⟨Accrue⟩ to them—though they possibly might deserve More. Please to excuse my Freedom. I am with the greatest Respect your most obedt & most humble Servt
                    
                        Thos Hartley.
                    
                